                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF WISCONSIN

 In re:                                               )
 KIMBERLY N. MCGUINNESS-ROOK,                         )      Case No. 18-26038-BEH
                                                      )      Chapter 13
                                                      )
                       Debtor.                        )

    DEBTOR’S NOTICE OF TELEPHONE HEARING ON TRUSTEE’S MOTION TO
             DISMISS AND OBJECTION TO MOTION TO DISMISS
         PLEASE TAKE NOTICE that a telephone hearing will be held before the Honorable Beth
E. Hanan, United States Bankruptcy Judge, on January 8, 2019 at 9:00 am, to consider the
Trustee’s Motion to Dismiss this case. To appear by telephone, you must call the court
conference line at 1-888-808-6929, and enter access code 9122579 before the scheduled
hearing time. Please note that the court may already be in session, so please wait quietly on the
telephone for your case to be called. The Debtor is welcome, but not required to participate in this
hearing.
         The debtor, Kimberly N. McGuinness-Rook, by her attorneys, Nickolai & Poletti, LLC, by
William P. Nickolai, for her objection to the Motion to dismiss as filed by Trustee Scott Lieske on
November 27, 2018, allege and states as follows:
         1.            Debtor asserts that regular plan payments shall resume forthwith.
         2.        Accordingly, it is the position of the debtor that the trustee’s Motion to Dismiss
should be denied.


         Wherefore, the debtor hereby respectfully request that the Court deny the trustee’s motion.
         Dated: December 18, 2018.
                                                 Nickolai & Poletti, LLC
                                                 Attorneys for Debtors

                                                  /s/ William P. Nickolai
                                                 By: William P. Nickolai


Drafted By: William P. Nickolai
State Bar No. 1017534
Nickolai & Poletti, LLC
152 E. State Street
Burlington, WI 53105
Telephone: (262) 757-8444
Facsimile: (262) 287-9725
Email: bill@nickolailaw.com


                  Case 18-26038-beh        Doc 37     Filed 12/19/18        Page 1 of 1
